Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0001015
                                                        20-SEP-2013
                                                        02:01 PM


                             SCWC-11-0001015

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                          DANIEL JOSEPH JOHNSON,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-11-0001015; CR. NO. 94-189K)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ
 of Certiorari, filed on August 12, 2013, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
 heard in this case.    Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED:    Honolulu, Hawai#i, September 20, 2013.
 Reginal P. Minn                    /s/ Mark E. Recktenwald
 for petitioner
                                    /s/ Paula A. Nakayama
 Linda L. Walton
 for respondent                     /s/ Simeon R. Acoba, Jr.

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack